DETAILED ACTION

This Office Action is a response to an RCE filed on 07/22/2021, in which claims 1-4, 7-12, 14, and 17-24 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1 and 9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1 and 9, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitations of: “wherein the inverse transform is performed based on an inverse transform matrix, wherein the inverse transform matrix is a non-square matrix, wherein a size of the target block is KxK, where K is a positive integer, wherein an area to which the inverse transform is applied is included in a region of size MxM, where M is a positive integer less than K, and wherein based on a number of 
Claims 1 and 9 are allowed and all claims dependent on claims 1 and 9 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483